Citation Nr: 1308429	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-01 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	John Hunt Morgan, Attorney at Law


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran had active military service from April 1993 to April 1996. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lexington, Kentucky.  By that rating action, the RO granted service connection for right ear hearing loss disability; an initial noncompensable evaluation was assigned, effective July 3, 2006.  The Veteran appealed the RO's assignment of this noncompensable evaluation to the Board. 

In September 2010, the Veteran failed to appear for a hearing before a Veterans Law Judge.  As he has not requested that his hearing be rescheduled, his request is deemed withdrawn.  38 C.F.R. § 20.1304 (2012). 

The issue was remanded to the RO in May 2011, primarily to afford him the opportunity for examination in connection with his claim.  He failed to report for examination, and the claim has been returned to the Board for appellate review.  

The  the issues of service connection for bilateral ankle and right shoulder disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

Throughout the initial-rating period, the Veteran's measured right ear hearing loss has not been worse than Level I impairment.


CONCLUSION OF LAW

The criteria for a compensable initial rating for right ear hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 4.85, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a compensable initial rating for hearing loss disability of the right ear.  The Board will first discuss certain preliminary matters and will then address the legal criteria and the facts of the case at hand.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice in a February 2007 letter, prior to the July 2007 rating decision on appeal that granted service connection for right ear hearing loss disability and assigned a noncompensable rating. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained. 

A review of the record shows that the Veteran was scheduled for VA examinations in October 2006 and December 2006, that he failed to report but later provided an explanation and requested rescheduling.  An additional examination was provided in June 2007.  Although the Veteran was scheduled for additional audio examination in March 2009, the record reflects that this examination was canceled by Medical Administration Services (MAS).  As the file was devoid of written notification to the Veteran as to the examination, the Board determined that he should be scheduled for an additional examination.  The Board noted that the Veteran was advised of the consequences of his failure to report for examination consistent with 38 C.F.R. §§ 3.158 and 3.655 (2012).  The claim was remanded for this purpose.  The record reflects that on June 9, 2011, the Veteran was scheduled for audio examination.  This request was processed by the Mountain Home VA Medical Center (VAMC).  Electronic records added to the file indicate that the request was cancelled on June 30, 2011, by MAS.  A June 23, 2011, notation in the file from the Mountain Home VAMC also indicates that the Veteran requested to be rescheduled in August when he would acquire the leave needed in order to take a day off work to report to the ratings examination.  The next entry is dated November 23, 2011, and indicates that an examination was scheduled but does not reflect that he reported.  An examination report indicates that examination was requested in June 2012.  An August 2012 entry indicates that this examination was cancelled when the Veteran failed to report.  In an August 2012 Supplemental Statement of the Case (SSOC), the Veteran was informed that as a result of his failure to report for scheduled VA examinations, the claim on appeal would be decided based on the evidence of record.  The Veteran has not requested to have his examination rescheduled and has offered VA no explanation for his absence.  "[T]he duty to assist is not always a one-way street.  If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The Board notes that the Veteran has not actively indicated that he wishes to have his VA examination again rescheduled, nor has he or his attorney representative submitted any correspondence to VA so indicating.  Further, he has not provided good cause as to why he did not appear for the most recent scheduled VA examination.  

Therefore, the Board finds that the duty to provide the Veteran with an adequate VA examination has been fulfilled.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

Additionally, the Veteran has also been afforded an opportunity for a hearing before the Board, but declined to attend. 

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria 

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85. 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test. Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b). 

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c). 

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e). 

If impaired hearing is service-connected in only one ear, the impairment in both ears will be considered in rating the disability if the impairment in the service-connected ear is to a degree of 10 percent or more and the impairment in the non service-connected ear qualifies as a disability under 38 C.F.R. § 3.385.  38 C.F.R. § 3.383. 

Otherwise, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f). 

Provisions for evaluating exceptional patterns of hearing impairment are as follows. 

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2012). 

Analysis 

Service connection for right ear hearing loss was granted in a July 2007 rating decision, with a noncompensable rating assigned from July 3, 2006.  The files contain statements from the Veteran and several lay statements from acquaintances to the general effect that his service-connected disabilities, including right ear hearing loss, cause impairment of his activities.  These are non-specific as they relate to hearing loss.

The Veteran had a VA audiological evaluation in June 2007 during which his chief complaint was hearing loss and tinnitus.  He reports difficulty hearing at all times.  His puretone thresholds were as follows: 

HERTZ  

500 1000 2000 3000 4000 AVG. 

RIGHT 
10 20 15 25 40 25 
LEFT 
15 20 10 25 35 22.5

Speech recognition in the right ear was 100 percent, in the left ear, 96 percent.  The audiologist diagnosed mild sensorineural notch at 4000 Hz in the right ear.  Mild level sensorineural hearing loss at 4000-8000 Hz in the left ear.  

Applying the values above to Table VI results in a Level I Roman numeral designation for the right ear.  Application of a Level I designation (nonservice-connected left ear) and a Level I designation (right ear) to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment. 

The Veteran's Notice of Disagreement asserts his belief that his right ear hearing loss should be compensable.  

The files contain no additional audiological evaluations or treatment records.  

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board has been unable to obtain additional information as to this element as he has failed to report for examination scheduled in part to address these factors.  It is noted that the June 2007 examination report was undertaken in connection with a claim for service-connection and primarily focused on whether any current hearing loss was related to service.

When a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b) (2012).  Therefore, the Board is limited to the evidence of record in deciding this appeal. 

On review of the file, it is evident the criteria for a compensable rating under Diagnostic Code 6100 are not met.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b) ; Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence provided by the Veteran in the form of his correspondence to VA in which it is contended generally that his disability should be rated higher than the current noncompensable rating.  

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the rating schedule for hearing loss is a reasonable exercise of the Secretary's rulemaking authority.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Whereas the Veteran's hearing loss has not been shown by medical or lay evidence to be worse than that measured during audiological evaluation, the lay evidence does not support a claim for a compensable rating. 

Consideration has been given to assigning a staged rating; however, at no during the period under review does the disability warrant a compensable rating under the schedular criteria.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Finally, the Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The Veteran has asserted his hearing loss causes difficulty in all situations.  However, the record reflects that the manifestations of the right ear hearing impairment on appeal are those specifically contemplated by the schedular criteria, mild right ear hearing loss at the level reflected in the sole audiogram of record.  In sum, there is no indication in the record that the average industrial impairment from the disability would be to a compensable degree.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order. 

In sum, the Board has found the criteria for compensable initial rating for the service-connected right ear hearing loss disability are not met.  Accordingly, the claim must be denied.


ORDER

An initial compensable rating for right ear hearing loss disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


